The plaintiff commenced its action against the defendant in the district court for possession of one automobile truck for the purpose of foreclosing a chattel mortgage then owned *Page 140 
and held by plaintiff. The plaintiff took possession of the truck under a writ of replevin and sold the property before the trial of the cause, under the notice ordinarily given in a foreclosure of personal property. The defendant in its answer charged the plaintiff with the wrongful conversion of the property to its own use, and prayed damages against the plaintiff for such conversion. The defendant proved the manner of the conversion as above set forth, and in the trial of the cause the court instructed the jury that it might find the reasonable value of the truck at the time of the sale by the plaintiff, and if the value was in excss of the indebtedness, then allow an amount equal to the indebtedness as a credit on the damages. The jury found the value of the truck to be in excess of the indebtedness and returned its verdict for the defendant in excess of the indebtedness. The plaintiff has appealed the cause to this court and assigns the action of the trial court in submitting this issue to the jury as error. The case of Salisbury v. First Nat. Bank, No. 12269, recently decided by this court but not yet officially reported, (decided November 6, 1923), disposes of the questions presented in this appeal adversely to the plaintiff in error. There is evidence to support the verdict of the jury in the amount of damages returned for the defendant, and under the rule this court will not reverse a judgment if there is any testimony that reasonably tends to support the verdict of the jury. Young v. Eaton, 82 Okla. 166, 198 P. 857.
We have examined the record, and find that the issues between the parties were fairly submitted by the court to the jury.
Therefore, we recommend that this cause be affirmed.
By the Court: It is so ordered.